MEMORANDUM **
Hesham El-Mosalamy appeals pro se the district court’s summary judgment in his action alleging that San Joaquin General Hospital violated his rights under the Equal Protection Clause, Title VII, and the Age Discrimination in Employment Act (“ADEA”) by refusing to admit him into its residency program. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Nelmida v. Shelly Eurocars, Inc., 112 F.3d 380, 383 (9th Cir. 1997), and we affirm.
Because El-Mosalamy failed to present any evidence that he was discriminated against on the basis of race, national origin, age or religion, the district court properly granted summary judgment to San Joaquin General Hospital. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) (Title VII claim); Wallis v. J.R. Simplot Co., 26 F.3d 885, 890-91 (9th Cir.1994) (ADEA claim).
The district court also properly granted summary judgment on El-Mosalamy’s Equal Protection claim. See Washington v. Davis, 426 U.S. 229, 239-40, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.